DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “polygon contour,” “two parallel, spaced-apart guide grooves,” “rack portion” (of the actuating member), “rack portion” (of the clamp arms), “coupling gearwheel,” predetermining device,” “sliding element,” “guide curve,” and “guide-element attachment portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
It is noted that the limitation “two parallel, spaced-apart guide grooves” is objected to because grooves “40” are not parallel since they share the same axis.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2” appears to reference a plurality of components in Figures 1-2 (by use of an arrow at the end of the lead line), a specific structure in Figures 3-4, and another different and specific structure in Figures 7-8.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” appears to reference a plurality of components in Figure 5 (by use of an arrow at the end of the lead line), a specific structure in Figures 6-8.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “2” and “20” have both been used to designate the same structure.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “container-handling apparatus,” “guide element,” “actuating unit,” “actuating member,” “coupling member,” “predetermining device,” “sliding element,” “stiffening element,” and “transporting apparatus.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim limitations “predetermining device” and “sliding element” are not defined by sufficient structure within the disclosed Specification or Drawings to perform the claimed function.  Consequently, it is unclear that Applicant was in possession of the invention as claimed at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20.  The limitation “the two clamp arms are displaceable along a distance between the retaining portions in relation to prestressing of the prestressing element” is indefinite.  It is unclear what the claimed relation is between the two clamp arms’ displacement and the prestressing of the prestressing element.  It is further unclear what the scope is of “prestressing of the prestressing element.”  It is unclear if Applicant is claiming an apparatus or claiming an apparatus and the manufacturing of the apparatus.  
Claim 16. The limitations “predetermining device” and “sliding element” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire respective claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-12, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warrick et al. (US 2011/0266409).
Claim 1. A clamp device (100) for retaining a container in a container-handling apparatus (not illustrated) comprising: two clamp arms (leg of 220A from 246A to 230A and leg of 220B from 246B to 230B), wherein each of the two clamp arms comprises a retaining portion (213A and 213B) configured to retain the container; and a prestressing element (241A, 241B, and 242) configured to prestress each retaining portion of the two clamp arms towards one another, wherein the two clamp arms are displaceable along a distance between the retaining portions in relation to prestressing of the prestressing element (Par. 0048-0056 and Fig. 2).  
Claim 2. The clamp device of claim 1, wherein the two clamp arms are displaceable parallel to a displacement direction (Fig. 2).  
Claim 4. The clamp device of claim 1, further comprising a clamp carrier (101) comprising two guide elements (231C), wherein the two clamp arms are each configured to be guided in a displaceable manner on the clamp carrier via the guide elements (Par. 0068-0075 and Fig. 2).  
Claim 5. The clamp device of claim 4, wherein each of the two guide elements is guided in a linearly displaceable manner in a respective guide groove (111A and 111B) of the clamp carrier (Par. 0053 and Fig. 2).  
Claim 6. The clamp device of claim 4, wherein each of the two clamp arms is attached to one of the guide elements via a pin connection (respective connections between 231C and 232A, and 231C and 232B) or a polygonal contour, and/or each of the two clamp arms are guided in a displaceable manner in the clamp carrier in two parallel, spaced-apart guide grooves (Par. 0068-0070 and Fig. 2).  
	The Examiner notes that the first optional limitation joined by “or” has been chosen, and that the “and/or” term has been interpreted as “or” and that the first optional limitation joined by this second “or” has been chosen for interpretation. 
Claim 7. The clamp device of claim 1, further comprising an actuating unit (223A, 223B, 224A, 224B, 116A, 116B, 246A, and 246B) configured to actively move the retaining portions of the two clamp arms in relation to the prestressing (Par. 0057 and Fig. 2).  
Claim 8. The clamp device of claim 7, wherein the two clamp arms and the actuating unit extend in a single plane (Fig. 2).  
Claim 9. The clamp device of claim 7, wherein the actuating unit comprises a displaceable actuating member (224A and 224B), and displacement of the actuating member causes displacement of the two clamp arms (Fig. 2).  
Claim 10. The clamp device of claim 9, wherein a displacement direction of the actuating member is transverse in relation to a displacement direction of the two clamp arms (displacement of 224A and 224B is transverse to the displacement direction at the point where they inter-mesh).  
Claim 11. The clamp device of claim 9, wherein the actuating member is coupled to each of the two clamp arms via a coupling member (circular region of 220 about 116) that is arranged in a pivotable manner on the actuating member and in a pivotable manner on each of the two clamp arms (Par. 0076 and Fig. 2).  
Claim 12. The clamp device of claim 11, further comprising a clamp carrier (101) comprising two guide elements (231C), wherein the two clamp arms are each configured to be guided in a displaceable manner on the clamp carrier via the guide elements, and each coupling member is arranged in a pivotable manner on each guide element (Par. 0074-0082 and Fig. 2).  
Claim 15. The clamp device of claim 9, wherein the retaining portions are prestressed at a predetermined distance from one another (Fig. 2), the predetermined distance corresponds to a closed position of the retaining portions (Fig. 2), and the retaining portions are configured to be moved into an open position by displacement of the actuating member (Par. 0057 and Fig. 2-3).  
Claim 18. The clamp device of claim 1, wherein the prestressing element comprises an elastic spring bracket (242) extending from one clamp arm to the other clamp arm, and the spring bracket and the two clamp arms extend in a single plane, and the elastic spring bracket is attached to each of the two clamp arms between each retaining portion and a guide-element attachment portion, or the spring bracket is attached to each of the two clamp arms in a region of each retaining portion (Fig. 2).  
	The Examiner notes that the second optional limitation joined by “or” has been chosen for interpretation.
Claim 19. The clamp device of claim 18, wherein the spring bracket comprises a stiffening element (hook at the end of 242) configured to stiffen a central region of the spring bracket (Fig. 2).  
Claim 20. A container-handling apparatus (100) comprising: a transporting apparatus (101) configured to transport a container, wherein the transporting apparatus comprises a clamp device (leg of 220A from 246A to 230A and leg of 220B from 246B to 230B, 213A, 213B, and 242), the clamp device comprising: two clamp arms (leg of 220A from 246A to 230A and leg of 220B from 246B to 230B), wherein each of the two clamp arms comprises a retaining portion (213A and 213B) configured to retain the container; and a prestressing element (242) configured to prestress each retaining portion of the two clamp arms towards one another, wherein the two clamp arms are displaceable along a distance between the retaining portions in relation to prestressing of the prestressing element (Par. 0048-0056 and Fig. 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Warrick in view of Landler (US 2019/0176343).
	Warrick does not recite;
Claim 3. The two clamp arms and the prestressing element are formed as one piece.  
Claim 14. The retaining portions are prestressed at a predetermined distance from one another, the predetermined distance corresponds to an open position of the retaining portions, and the retaining portions are configured to be moved into a closed position by displacement of the actuating member.
	However, Landler discloses a clamp device (1) having two clamp arms (10), retaining portions (11), a prestressing element (14), and an actuating member (3), and further teaches;
Claim 3. The two clamp arms and the prestressing element are formed as one piece to simplify the design (Par. 0012 and 0073-0079, and Fig. 1).
Therefore, in view of Landler’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Warrick’s clamp arm and prestressing element structure to be formed as one piece to simplify the design.
Claim 14. Landler further teaches the retaining portions are prestressed at a predetermined distance from one another (Fig. 7), the predetermined distance corresponds to an open position of the retaining portions, and the retaining portions are configured to be moved into a closed position by displacement of the actuating member so that containers to be held can be actively gripped (Par. 0086 and Fig. 3 and 7).  
Therefore, in view of Landler’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Warrick’s clamp device to be normally open so that containers to be held can be actively gripped.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Warrick in view of Borcea et al. (4,874,194).
Warrick does not recite;
Claim 13. The clamp device of claim 9, wherein the actuating member comprises at least one rack portion, the two clamp arms each comprise a rack portion, and each rack portion of the two clamp arms is coupled to the at least one rack portion of the actuating member via a coupling gearwheel.  
However, Borcea discloses a clamp device (10) comprising two clamp arms (17-18 and 38-39), an actuating unit (10B, 12, 13, and 14), and an actuating member (13 and 14), and further teaches the actuating member comprises at least one rack portion (14A and 14B), the two clamp arms each comprise a rack portion (17A and 17B), and each rack portion of the two clamp arms is coupled to the at least one rack portion of the actuating member via a coupling gearwheel (15A) to reduce friction due to sliding to a minimum (Col. 1-3 and Fig. 1).
Therefore, in view of Borcea’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Warrick’s actuating member and clamp arms to include rack portions and a gearwheel to reduce friction due to sliding to a minimum.

Claims 16 and 17 (as best understood by the Examiner) are rejected under 35 U.S.C. 103 as being unpatentable over Warrick in view of Saito et al. (US 9,444,315).
	Warrick does not recite;
Claim 16. The actuating member comprises an interaction element configured to interact with a predetermining device configured to predetermine a position of the actuating member, the interaction element comprises a sliding element and/or a roller, and the interaction element is arranged on a side of the actuating member that is directed away from the two clamp arms.  
Claim 17. The interaction element is configured to slide and/or roll on a guide curve.  
	However, Saito discloses a clamp device (230a) comprising two clamp arms (232g1 and 232g2), and an actuating unit (232d and 232e) comprised of an actuating member (232d), and further teaches;
Claim 16. The actuating member comprises an interaction element (232d2) configured to interact with a predetermining device (240) configured to predetermine a position of the actuating member, the interaction element comprises a sliding element and/or a roller (roller), and the interaction element is arranged on a side of the actuating member that is directed away from the two clamp arms (Col. 12 and Fig. 2 and 5b).  
Claim 17. The interaction element is configured to slide and/or roll on a guide curve (241) (Col. 12 and Fig. 2).
	Therefore, in view of Saito’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Warrick’s actuating member to include an interaction element, a predetermining device, a roller, and guide curve so that activation of the two clamp arms could be automated.
The Examiner notes that the “and/or” term of both Claims 16 and 17 has been interpreted as “or” and that the second optional limitation joined by “or” has been chosen for interpretation.

With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), the structures cited in the art of record as disclosing or teaching these limitations are either structurally similar to the respective structure cited by Applicant in the Specification or perform the same claimed function.
With respect to Claims 1-6 and 8-20, it is noted that MPEP 2111.04 states in part that “[c]laim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: ‘adapted to’ or ‘adapted for’ clauses, ‘wherein’ clauses, and ’whereby’ clauses” (emphasis added).  See also MPEP 2103(C).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bright et al. (US 2019/0275683).
Huang et al. (US 7,431,364).
Dunn et al. (US 4,544,193).
Itoh (US 4,093,296).
Schiepp et al. (US 10,695,914).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652